IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-40749
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DAVID BENAVIDEZ-RAMIREZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-116-1
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     David Benavidez-Ramirez appeals his sentence following a

guilty plea for reentry after deportation in violation of

8 U.S.C. § 1326.    Benavidez-Ramirez argues that he could not be

sentenced under § 1326(b) because the indictment did not allege

that he had a prior felony conviction.    His argument is

foreclosed by the Supreme Court’s decision in Almendarez-Torres

v. United States, ___ U.S. ___, 1998 WL 126904, at *3, *8 (U.S.

Mar. 24, 1998).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.